DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Claims 1-16 are pending.
Claims 1-16 are rejected. 

Claim Objections
Claims 5 and 11 are object to because the bracket (“]’) in the phrase “L-Ascorbyl-2- Polyphosphate as a source of Vitamin C] Thiamine” (emphasis added) should be a comma. Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 7 recite the limitation "Prepared cat food " in line 1. There is insufficient antecedent basis for this limitation in the claim. This rejection may be overcome by properly amending claims 1 and 7 to recite “A prepared cat food”. 
Claims 4-6 and 10-12 are indefinite because it is unclear what other alternatives are intended to be encompassed by the claims. The transitional term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03. The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. MPEP 2111.03. A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. MPEP 2173.05(h). In the present case, the claims recite “comprising one or more” or “comprise one or more” of a list of alternative ingredients. As such, it is unclear what other alternatives are intended to be encompassed by the open-ended claims.
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Krammer-Lukas, US 2009/0182036 A1; in view of Savannah Cat Chat; and Mousabilities.
Regarding claims 1 and 2: Krammer-Lukas discloses cat food (abstract, para 0069). 
chicken meat and mouse meat
Krammer-Lukas discloses chicken meat (para 0069); and one or more mineral ingredients (sodium chloride, calcium sulfate, sodium triphosphate, dicalcium phosphate, calcium carbonate, potassium chloride, magnesium oxide, zinc oxide, iron oxide, copper sulfate, iron sulfate, manganese oxide, calcium iodate, sodium selenite, para 0069). 
Krammer-Lukas discloses a basic ingredient of pet food (para 0060) includes protein (para 0061). 
Krammer-Lukas does not disclose mouse meat. 
Savannah Cat Chat discloses feeding pinky mice to cats (post #2 and #4 from DumaLove). Savannah Cat Chat discloses mice are a great part of a cat diet (post #2 and #4 from DumaLove).
Mousabilities is drawn to cat food products. Mousabilities discloses raw meat and ground meat and bone products for cats. Mousabilities discloses mouse is an ideal whole prey food source for cats (Ground Mouse/Bones/Organs). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to include meat in cat food as taught in Krammer-Lukas, wherein the meat source comprises mouse meat, as taught in Savannah Cat Chat and Mousabilities, to obtain cat food comprising mouse meat and chicken meat. One of ordinary skill in the art at the time the invention was filed would have been motivated to include mouse meat because it is a great part of a cat diet (Savannah Cat Chat) and is an ideal whole prey food source for cats (Mousabilities). 
Attention is also invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  
In the present case, the prior suggests the conventional nature of cat food comprising various meats (Krammer-Lukas, para 0069). Savannah Cat Chat and Mousabilities suggests the conventional nature mouse meat as a cat food. As such, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
the chicken meat in at least ten times the mass of the mouse meat (claim 1); and wherein the mouse meat is no more than three percent of the total mass of meat ingredients (claim 2)
Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.
In the present case, the prior suggests the conventional nature of cat food comprising various meats (Krammer-Lukas, para 0069). Savannah Cat Chat and Mousabilities suggests the conventional nature mouse meat as a cat food. As such, the concentration of chicken and mouse meat represents the mere carrying forward of an original conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
The discussion of In re Levin applies here as above. In the present case, the prior suggests the conventional nature of cat food comprising various meats (Krammer-Lukas, para 0069). Savannah Cat Chat and Mousabilities suggests the conventional nature mouse meat as a cat food. As such, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
vitamin supplements;
Krammer-Lukas discloses vitamin supplements (thiamine, niacin, pyridoxine hydrochloride, folic acid, vitamin B12, para 0069);
one or more mineral ingredients;
Krammer-Lukas discloses one or more mineral ingredients (sodium chloride, calcium sulfate, sodium triphosphate, dicalcium phosphate, calcium carbonate, potassium chloride, magnesium oxide, zinc oxide, iron oxide, copper sulfate, iron sulfate, manganese oxide, calcium iodate, sodium selenite, para 0069). 
wherein the mouse meat in a substantially lesser mass than the chicken meat induces the cat to consume a greater volume of the prepared food than the cat would consume without the presence of the mouse meat, thereby supplying the cat with a greater volume of chicken meat, vitamin supplements and mineral ingredients than cat would consume in a product without the mouse meat.
The phrase “wherein the mouse meat in a substantially lesser mass than the chicken meat induces the cat to consume a greater volume of the prepared food than the cat would consume without the presence of the mouse meat, thereby supplying the cat with a greater volume of chicken meat, vitamin supplements and mineral ingredients than cat would consume in a product without the mouse meat” is drawn to a property flowing from a future intended use. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 II. In the present case there is no structural difference from the prior art cat food and the claimed cat food. Furthermore, one having ordinary skill in the art at the time the invention was filed would expect the property would be present because the prior art suggests the claimed pet food. 
Regarding claim 3: Savannah Cat Chat discloses pinky mice (post #2 and #4 from DumaLove). Savannah Cat Chat discloses whole pinky mice because “You really don't have to cut them up” (post #6). Finally, pinky mice are young mice. 
Regarding claim 4: Krammer-Lukas discloses dicalcium phosphate and potassium chloride (para 0069). 
Regarding claim 5: Krammer-Lukas discloses niacin, pyridoxine hydrochloride, and folic acid (para 0069). 
Regarding claim 6: Krammer-Lukas discloses copper sulfate (para 0069).

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Krammer-Lukas, US 2009/0182036 A1; in view of Savannah Cat Chat; and Mousabilities; as applied to claims 1-6 above, and in further view of Guitteny et al., US 4,303,682 A. 
Krammer-Lukas in view of Savannah Cat Chat and Mousabilities is relied on as above. 
Krammer-Lukas discloses a basic ingredient of pet food (para 0060) includes N-free Extractions (NFE, also called carbohydrates, para 0060). Krammer-Lukas discloses carbohydrates include polysaccharides, starch, glycogen, soluble saccharides, glucose, fructose, saccharose, lactose, maltose and oligosaccharides, soluble fractions of cellulose, hemicellulose, lignin and pectines (para 0063). 
Krammer-Lukas in view of Savannah Cat Chat and Mousabilities does not disclose D-Mannose. 
Guitteny is drawn to food products (abstract), which include cat and dog food (col. 1, ln. 12-13). Guitteny discloses the food comprises a carbohydrate material (col. 2, ln. 50-51). Guitteny discloses carbohydrate materials include starchy materials, sugars, starch, monosaccharides, pentoses, L-arabinose, D-ribose, D-xylose, hexoses, D-glucose, D-fructose, D-galactose, D-mannose, heptoses, oligosaccharides, disaccharides, sucrose, maltose, lactose, polysaccharides, and cellulose (col. 3, ln. 16-28). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the carbohydrate, as taught in Krammer-Lukas, with D-mannose, as taught in Doerr, to obtain a cat food comprising D-mannose. In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of providing a cat food comprising a carbohydrate source that comprises D-mannose. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
The discussion of In re Levin applies here as above. 
In the present case, the prior suggests the conventional nature of cat food comprising various carbohydrate sources (Krammer-Lukas, para 0063). Guitteny discloses the conventional nature of D-mannose as a carbohydrate source in cat food (col. 3, ln. 16-28). As such, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
Note the phrase “for preventing and treating formation of cat urine crystals” is a statement of intended use. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 II. As discussed above, the prior art suggests the conventional nature of adding D-mannose. The reason for adding the ingredient does not patentably distinguish the claimed invention from the prior art. 

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Krammer-Lukas, US 2009/0182036 A1; in view of Savannah Cat Chat; and Mousabilities; as applied to claims 1-6 above, and in further view of Zasloff, US 2003/0109582 A1
Krammer-Lukas in view of Savannah Cat Chat and Mousabilities is relied on as above. 
Krammer-Lukas in view of Savannah Cat Chat and Mousabilities does not disclose slippery elm oil. 
Zasloff is drawn to food products for companion animals and pets (para 0025). Zasloff discloses the composition may include slippery elm, which is a substance that is effective in promoting gastrointestinal health (para 0026).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to include slippery elm oil, as taught in Zasloff, in the cat food as taught in Krammer-Lukas, to obtain cat food comprising slippery elm oil. One of ordinary skill in the art at the time the invention was filed would have been motivated to include slippery elm because it promotes gastrointestinal health (para 0026).
Note the phrase “for preventing and treating hairballs in cats” is a statement of intended use. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 II. As discussed above, the prior art suggests the conventional nature of adding slippery elm. The reason for adding the ingredient does not patentably distinguish the claimed invention from the prior art. 

Claims 7-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krammer-Lukas, US 2009/0182036 A1; in view of Savannah Cat Chat; and Mousabilities; as applied to claims 1-6 above, and in further view of Doerr, US 2018/0360075 A1.
Krammer-Lukas in view of Savannah Cat Chat and Mousabilities is relied on as above. 
Regarding claims 7 and 8: Krammer-Lukas discloses rabbit organs (liver or intestine, para 0076). 
Krammer-Lukas discloses a basic ingredient of pet food (para 0060) includes protein (para 0061).
Krammer-Lukas in view of Savannah Cat Chat and Mousabilities does not disclose rabbit meat. 
Doerr is drawn to cat food compositions (abstract). Doerr discloses the cat food composition comprises an animal protein source (para 0034). Doerr discloses the animal protein source includes meat proteins, which may include, but are not limited to chicken, rabbit, and the like, or a combination of two or more thereof (para 0034).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make a pet food having a protein source, as taught in Krammer-Lukas, wherein the protein source includes rabbit, as taught in Doerr, to obtain a cat food comprising rabbit meat. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make a pet food having a protein source that includes rabbit meat because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute protein source, as taught in Krammer-Lukas, with a protein source that includes rabbit meat, as taught in Doerr, to obtain a cat food comprising rabbit meat. In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of providing a cat food comprising protein, where the protein is supplied by rabbit meat. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B. 
The discussion of In re Levin applies here as above. In the present case, the prior suggests the conventional nature of cat food comprising various meats (Krammer-Lukas, para 0069). Doerr discloses the conventional nature of rabbit meat in cat food (para 0034). As such, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
the rabbit meat in at least ten times the mass of the mouse meat (claim 7); and wherein the rabbit meat is no more than three percent of the total mass of meat ingredients (claim 8)
The discussions of MPEP 2144.05 II and In re Levin apply here as above.
In the present case, the prior suggests the conventional nature of cat food comprising various meats (Krammer-Lukas, para 0069). Savannah Cat Chat and Mousabilities suggests the conventional nature mouse meat as a cat food. Doerr suggests the conventional nature rabbit meat as a protein source in cat food. As such, the concentration of rabbit and mouse meat represents the mere carrying forward of an original conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
The discussion of In re Levin applies here as above. In the present case, the prior suggests the conventional nature of cat food comprising various meats (Krammer-Lukas, para 0069). Savannah Cat Chat and Mousabilities suggests the conventional nature mouse meat as a cat food. As such, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
vitamin supplements;
Krammer-Lukas discloses vitamin supplements (thiamine, niacin, pyridoxine hydrochloride, folic acid, vitamin B12, para 0069);
one or more mineral ingredients;
Krammer-Lukas discloses one or more mineral ingredients (sodium chloride, calcium sulfate, sodium triphosphate, dicalcium phosphate, calcium carbonate, potassium chloride, magnesium oxide, zinc oxide, iron oxide, copper sulfate, iron sulfate, manganese oxide, calcium iodate, sodium selenite, para 0069). 
wherein the rabbit meat in a substantially lesser mass than the chicken meat induces the cat to consume a greater volume of the prepared food than the cat would consume without the presence of the rabbit meat, thereby supplying the cat with a greater volume of chicken meat, vitamin supplements and mineral ingredients than cat would consume in a product without the rabbit meat.
The phrase “wherein the rabbit meat in a substantially lesser mass than the chicken meat induces the cat to consume a greater volume of the prepared food than the cat would consume without the presence of the rabbit meat, thereby supplying the cat with a greater volume of chicken meat, vitamin supplements and mineral ingredients than cat would consume in a product without the rabbit meat” is drawn to a property flowing from a future intended use. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 II. In the present case there is no structural difference from the prior art cat food and the claimed cat food. Furthermore, one having ordinary skill in the art at the time the invention was filed would expect the property would be present because the prior art suggests the claimed pet food. 
Regarding claim 9: Savannah Cat Chat and Mousabilities disclose mouse meat as a cat food. See above rejection of claim 1 for further discussion. 
Regarding claim 10: Krammer-Lukas discloses dicalcium phosphate and potassium chloride (para 0069). 
Regarding claim 11: Krammer-Lukas discloses niacin, pyridoxine hydrochloride, and folic acid (para 0069). 
Regarding claim 12: Krammer-Lukas discloses copper sulfate (para 0069).

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Krammer-Lukas, US 2009/0182036 A1; in view of Savannah Cat Chat; and Mousabilities; and Doerr, US 2018/0360075 A1; as applied to claims 7-12 above, and in further view of Guitteny et al., US 4,303,682 A. 
Krammer-Lukas in view of Savannah Cat Chat, Mousabilities, and Doerr is relied on as above. 
Krammer-Lukas discloses a basic ingredient of pet food (para 0060) includes N-free Extractions (NFE, also called carbohydrates, para 0060). Krammer-Lukas discloses carbohydrates include polysaccharides, starch, glycogen, soluble saccharides, glucose, fructose, saccharose, lactose, maltose and oligosaccharides, soluble fractions of cellulose, hemicellulose, lignin and pectines (para 0063). 
Krammer-Lukas in view of Savannah Cat Chat, Mousabilities, and Doerr does not disclose D-Mannose. 
Guitteny is drawn to food products (abstract), which include cat and dog food (col. 1, ln. 12-13). Guitteny discloses the food comprises a carbohydrate material (col. 2, ln. 50-51). Guitteny discloses carbohydrate materials include starchy materials, sugars, starch, monosaccharides, pentoses, L-arabinose, D-ribose, D-xylose, hexoses, D-glucose, D-fructose, D-galactose, D-mannose, heptoses, oligosaccharides, disaccharides, sucrose, maltose, lactose, polysaccharides, and cellulose (col. 3, ln. 16-28). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the carbohydrate, as taught in Krammer-Lukas, with D-mannose, as taught in Doerr, to obtain a cat food comprising D-mannose. In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of providing a cat food comprising a carbohydrate source that comprises D-mannose. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
The discussion of In re Levin applies here as above. 
In the present case, the prior suggests the conventional nature of cat food comprising various carbohydrate sources (Krammer-Lukas, para 0063). Guitteny discloses the conventional nature of D-mannose as a carbohydrate source in cat food (col. 3, ln. 16-28). As such, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
Note the phrase “for preventing and treating formation of cat urine crystals” is a statement of intended use. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 II. As discussed above, the prior art suggests the conventional nature of adding D-mannose. The reason for adding the ingredient does not patentably distinguish the claimed invention from the prior art. 

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Krammer-Lukas, US 2009/0182036 A1; in view of Savannah Cat Chat; and Mousabilities; and Doerr, US 2018/0360075 A1; as applied to claims 7-12 above, and in further view of Zasloff, US 2003/0109582 A1.
Krammer-Lukas in view of Savannah Cat Chat, Mousabilities, and Doerr is relied on as above. 
Krammer-Lukas in view of Savannah Cat Chat, Mousabilities, and Doerr does not disclose slippery elm oil. 
Zasloff is drawn to food products for companion animals and pets (para 0025). Zasloff discloses the composition may include slippery elm, which is a substance that is effective in promoting gastrointestinal health (para 0026).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to include slippery elm oil, as taught in Zasloff, in the cat food as taught in Krammer-Lukas, to obtain cat food comprising slippery elm oil. One of ordinary skill in the art at the time the invention was filed would have been motivated to include slippery elm because it promotes gastrointestinal health (para 0026).
Note the phrase “for preventing and treating hairballs in cats” is a statement of intended use. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 II. As discussed above, the prior art suggests the conventional nature of adding slippery elm. The reason for adding the ingredient does not patentably distinguish the claimed invention from the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W A Moore/Primary Examiner, Art Unit 3619